                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION



 UNITED STATES OF AMERICA,                PO-19-5179-GF-JTJ
                                          Ticket Number: 7354021
                    Plaintiff,            Location Code: M13
                                          Disposition Code: PF
 vs.
                                          JUDGMENT IN A CRIMINAL CASE
 ARTURO CISNEROS,                         and ORDER DISMISSING

                    Defendant.



       The Defendant, Arturo Cisneros, was present in court and entered a plea of
guilty to the charge of: OPERATE A MOTOR VEHICLE WHILE UNDER THE
INFLUENCE OF ALCOHOL TO AN UNSAFE DEGREE.
       The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
             1. Defendant must pay a fine in the amount of $600.00 plus $30.00
Special Assessment for OPERATE A MOTOR VEHICLE WHILE UNDER THE
INFLUENCE OF ALCOHOL TO AN UNSAFE DEGREE for a total of $630.00.
The fine has been paid in full, receipt number MTX400013914.
             2. Defendant must complete alcohol classes and submit proof to the
United States Attorney’s Office; P.O. Box 3447; Great Falls, MT 59403, within six
months from the date of imposition of sentence.
       Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Judge Johnston. If you appeal, you will be required to pay a
$38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the time of
filing your appeal. You also will be required to furnish the District Court Judge a
copy of the record, which consists of the “original papers and exhibits in the case
together with any transcript, tape or other recording of the proceedings and a
certified copy of the docket entries which shall be transmitted promptly to the clerk
of court.” Fed. R. Crim. P. 58(g)(2)(c).


      IT IS FURTHER ORDERED THAT VIOLATION 7354020 is hereby
DISMISSED on the motion of the United States.




Date of Imposition of Judgment: September 12, 2019.


  9/16/2019
____________________                                ______________________
Date Signed                                         JOHN JOHNSTON
                                                    United States Magistrate Judge
